Scott, Judge,
delivered the opinion of the court.
As the title to all the land in the state of Missouri was originally in the Spanish or French governments or the United States, there was no error in permitting the plaintiff to read evidence showing that the title to the land in controversy had passed from the United States, as without such evidence he could have had no standing in court. ' Whether he showed that he had acquired that title was a matter to be subsequently determined, and if he did not do this, as he *459must have failed in his action, the introduction of the evidence would have caused no prejudice to the opposite party. Both parties claimed the title evidenced by the certificate of confirmation, and the question was as to the enurement of that title. From the instructions given for the plaintiff it appears that he based his right to a recovery upon the certificate of confirmation and the evidence explaining it. As neither party claimed behind the certificate, that may be regarded as the highest evidence of title which could emanate from the government. Had there been a patent on the certificate, that could not have varied their rights; they would have been adjusted on the same ground as on the certificate. Here then is a title that has passed from the government, and the question is, to whom does it belong ? The certificate was issued to Louis Lacroix, and Joseph Lacroix, or those claiming under him, maintain that the certificate was granted by mistake to Louis and that Joseph was the person intended. The case was tried on the theory that Louis and Joseph La-croix were different persons, and there was evidence showing that there were two such individuals in St. Louis. Now, on this state of facts, can J oseph Lacroix recover the land from Louis by showing that he was the person intended and the one to whom the certificate was granted ? If Louis Lacroix was a real person and the certificate was granted to him, though by mistake, could any title have been passed to Joseph Lacroix ? Although J oseph might have been entitled to receive the certificate, yet in fact has he obtained it ? On what principle, in this form of action, can the title be taken from him to whom it has been granted by law and transferred to another ? Where a grant, though by mistake, is made to one, another can not divest him of his title by showing that he was the person for whom the bounty was intended. If the government, on a false suggestion or by mistake, has granted a patent, it can only be avoided by scire facias or other suitable proceeding instituted directly for that purpose. It can not be done in a collateral action. The circumstan*460ces of this case do not warrant the application of the principle that by parol evidence one may show that he is the person named as a grantee or patentee. In the case of Jackson v. Lawton, 10 John. 23, it is said that if a patent issued by mistake, or upon false suggestions, it is voidable only, and unless letters patent are absolutely void on the face of them, or the issuing them was without authority, or was prohibited by statute, they can only be avoided in a regular course of pleading in which the fraud, irregularity or mistake is directly put in issue. The case of Jackson v. Hart, 12 John. 77, illustrates and sustains the foregoing views. There the patent was to George Houseman, under which the plaintiff claimed title. The defendant offered to prove that George Houseman, the patentee, never enlisted nor served in the company of the regiment to the members of which only land was by law to be patented, but that a man by the name of George Hosmer did enlist and serve in that regiment; that he was the person intended by the patent, and that by mistake it was issued to George Houseman. This evidence was rejected and there was a judgment for the plaintiff. It was observed that a latent ambiguity may be explained by parol proof in order to elucidate and explain written words of doubtful sense; as, if a grant be made to John Smith, and there be several persons of that name, parol evidence is admissible to explain which of the persons bearing the same name was intended. So parol evidence would be admissible to prove that George Houseman and George Hosmer were the same person. But certainly it is not explaining a latent ambiguity to prove that a grant to George Houseman, a real person, was intended for another person of the name of George Hosmer, and in that case it was held that a patent, not void but which had been issued by mistake or on an insufficient suggestion, can only be avoided by scire facias or other proceeding for that purpose in chancery; that it can not be impeached in a collateral action, as by showing that the patentee intended was a different person and of a differ*461ent name from the one mentioned in the patent. In the case of Jackson v. Goes, 13 John. 518, where evidence was received on the part of the defendant to show that a person claiming as patentee was not the patentee intended by the grant, the testimony was that there was another of the same name with him who claimed as patentee and that lie was the person intended. This case is not [at] all inconsistent with that of Hart v. Jackson above cited. In the case of Jackson v. Stanley, 10 John. 133, where parol evidence was received to show a patent void by reason of a mistake in the name of the patentee, it was not pretended that upon the proof of such mistake, the title would enure to the person intended, as patentee, but that it would remain in the state.
From the view we take of this case as presented by the record, it would seem unnecessary to determine the other questions made in the court below, but as they may after-wards arise we will now notice them. Had the ground on which the plaintiff placed his right to recover been tenable, we know no principle which would have warranted the admission in evidence of the report of the surveyor general. This report is nothing more than an argument. The officer no doubt sincerely entertained the views he expressed, but he had no authority to make an argument for the purpose of being read in evidence. If he knew the facts stated in his argument, he might have been examined as a witness, and the counsel in the cause would have made the comments to the jury which they justified. If he knew no facts, his statements were mere hearsay, and that unsupported by an oath. If counsel thought the argument a good one, they might have adopted it as a part of their own, and then it would have been understood by the jury. When such a paper is read as evidence, in what light is it to be viewed by the jury ? Not knowing how to appreciate it, the use of it in such a way may be the means of misleading them.
There was no dispute about localities or boundaries in the cause. There was then no necessity for reading the depositions preserved in the recorder’s minutes. If this evidence *462lias been merely unnecessary, it would scarcely have been worth while to notice its introduction ; but as the party using the recorder’s minutes of evidence always expects to gain an undue advantage thereby, they should never be read when it is unnecessary to do so. The court must see the object of the party in using this evidence, and knowing that it is an undue one, though professedly for another purpose, care will be taken that the end in view is not attained, and the attempt to use it illegally should be made to recoil on him who makes it.
We are not aware of any principle which sanctioned the evidence of those witnesses who testified that they had heard Joseph Lacroix say that he had fixed or proved up his claim, and such like conversations.
.Reversed and remanded;
the other judges concur.
Richardson, Judge.
In my opinion, if the confirmation was to Louis Lacroix and was so intended by the recorder, Joseph Lacroix could not claim the benefit of it by showing that it ought to have been to him. But if Joseph Lacroix was the person who appeared before the recorder and made the proofs, and the recorder intended to give him the certificate of confirmation, but by a mere mistake wrote the name Louis instead of Joseph, then Joseph Lacroix or his representatives, on showing these facts, ought to be permitted to take the benefit of the certificate of confirmation. I concur however in the reversal of the judgment on account of the admission of improper evidence.